Opinion issued February 14, 2013




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01-12-00737-CV


                  JAMES BRANDON CLINTON, Appellant

                                        V.

                       RAPHIZA LOUZIERO, Appellee


                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-55986


                       MEMORANDUM OPINION

      Appellant, James Brandon Clinton, has neither paid the required filing fee

for this appeal nor established indigence for purposes of appellate costs. See TEX.

R. APP. P. 5 (“A party who is not excused by statute or these rules from paying

costs must pay—at the time an item is presented for filing—whatever fees are
required by statute or Supreme Court order.”), 20.1 (listing requirements for

establishing indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp.

2012), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2012) (listing fees in

court of appeals); Order Regarding Fees Charged in Civil Cases in the Supreme

Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict

Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R.

APP. P. app. A   § B(1)   (listing fees in court of appeals). The filing fee was due on

August 27, 2012. After being notified that this appeal was subject to dismissal,

appellant did not respond. See TEX. R. APP. P. 5 (allowing enforcement of rule);

42.3(c) (allowing involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                     PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                            2